Order reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent that the appellant be relieved of his purchase and recover the down payment made by him upon the sale. The description of the property contained in the notice of sale was insufficient, as there is property designated on the map in another ward by the same block and lot numbers as the property advertised for sale. Lazansky, P. J., Young, Hagarty-, Seeger and Carswell, JJ., concur.